REASONS FOR ALLOWANCE

Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s properly filed Terminal Disclaimer overcomes the previously applied double patenting rejections.
As per independent claim 1, the prior art fails to teach the refrigerating appliance combination as recited, and in particular wherein the control unit is configured to receive the thermal image data and programmed to identify, according to a temperature difference in the thermal image data, at least one of a filled portion or an unfilled portion of the container, compare an area of at least one of the filled portion or the unfilled portion to a reference value indicative of a predetermined shape or volume of the container to identify an amount of the substance in the container, and output an amount indicator indicative of the amount of the substance in the container.
As per independent claim 14, the prior art fails to teach the method combination as recited, and in particular comprising identifying, according to a temperature difference in the thermal image data, at least one of a filled portion or an unfilled portion of the container; comparing an area of at least one of the filled portion or the unfilled portion to a reference value indicative of a predetermined shape or volume of the container to identify an amount of the substance in the container; and outputting an amount indicator indicative of the amount of the substance in the container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763